ORDER OF SUSPENSION
The Honorable Lester J. Schirado, Judge of the counties of Morton, Grant and Sioux, was found guilty in the Burleigh County Court on August 14,1986, of the offense of deceptive writings, a Class A Misdemeanor. A Recommendation of the Judicial Conduct Commission for suspension of Judge Schi-rado was filed by Staff Counsel of the Judicial Conduct Commission on August 21. A Certification of the Judicial Conduct Commission Recommendation signed by the Chairman of the Commission was filed in the Supreme Court on August 27.
The Supreme Court requested the Honorable Lester J. Schirado to respond to the Recommendation of the Judicial Conduct Commission no later than 4 p.m., September 10, 1986. No response has been filed. The Court considered this matter.
IT IS ORDERED, that Lester J. Schirado he suspended, and he hereby is suspended, as county judge of Morton, Grant and Sioux counties pursuant to Sec. 27-23-03(2), NDCC.